Citation Nr: 1037169	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  05-02 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for a lower back disorder, 
to include as secondary to bilateral pes planus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terrence T. Griffin






INTRODUCTION

The Veteran served on active duty from June 1964 to July 1965.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of September 2003 by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida Regional Office 
(RO).

The Board previously remanded the present claims in February 2008 
for further development efforts.  

The issue of entitlement to service connection for a lower back 
disorder, to include as secondary to bilateral pes planus, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Bilateral pes planus was noted at the time of the Veteran's 
enlistment into active military service.

2.  The competent medical evidence of record indicates that 
military service aggravated the Veteran's bilateral pes planus 
beyond its natural progression.  


CONCLUSION OF LAW

Bilateral pes planus was aggravated beyond its natural 
progression by military service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.306 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Board has considered the Veteran's claim with respect to the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100 et. seq. (West 2003).  The Board acknowledges that 
additional medical records have been associated with the claims 
folder that has not been reviewed in the first instance by the 
AMC/RO.  Nonetheless, given the favorable outcome, the Veteran is 
not prejudiced from the Board's adjudication of his claim at this 
time.  In this regard, the agency of original jurisdiction will 
be responsible for addressing any VCAA notice defect with respect 
to the rating and effective date elements when effectuating the 
award.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran presently seeks to establish service connection for 
bilateral pes planus.  Specifically, the Veteran maintains that 
bilateral pes planus was present prior to his entrance into 
service and that military service aggravated this condition 
beyond its natural progression.  See Veteran's Statement in 
Support of Claim, July 12, 2004.  This forms the basis of the 
Veteran's present service connection claim.  

Service Connection Laws and Regulations

Service connection may be granted for disability due to disease 
or injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 1110, 1131.  If a chronic disorder, such as arthritis, is 
manifest to a compensable degree within one year after separation 
from service, the disorder may be presumed to have been incurred 
in-service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

In order to establish service connection, three elements must be 
satisfied.  There must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service occurrence or aggravation of a disease 
or injury; and (3), generally, medical evidence of a nexus 
between the claimed in-service disease or injury and the current 
disability.  See 38 C.F.R. § 3.303; see also Hickson v. West, 12 
Vet. App. 247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the evidence 
of record and the evaluation of its credibility and probative 
value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Initially, the evidence of record reflects the Veteran has a 
current diagnosis of bilateral pes planus.  See "Diagnosis," VA 
Examination Report, August 20, 2008; Statement/Opinion, M. 
Pierce, D.C., March 4, 2008.  The Veteran's April 1964 induction 
examination specifically notes a diagnosis of bilateral pes 
planus.  Therefore, the Board's analysis to follow will center on 
whether there is evidence that bilateral pes planus increased in 
severity beyond its natural progression due to military service, 
as this is the determinative issue in the present claim.  Id.; 
see also Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).  

Background and Analysis

At the outset, the Board deems it necessary to address the July 
2003 VA examination and opinion.  The Board, as fact finder, 
finds this examination inadequate, as the examination findings 
and opinion provide insufficient detail so as to allow the Board 
to make a fully informed evaluation of the Veteran's claim.  See 
Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Specifically, 
the examiner provided what purports to be an opinion, but what is 
better characterized as a simple statement, that the Veteran 
"...[did] not have any significant pes planus."  "Comments," VA 
Examination Report, July 30, 2003.  This "opinion" does not 
address the central issue to the Veteran's present claim, which 
is whether diagnosed bilateral pes planus increased in severity 
during service, or was aggravated beyond its natural progression 
because of military.  What is more, the examination report on its 
face provides internally inconsistent diagnoses, as the Veteran 
was only diagnosed with "foot pain" but the aforementioned 
"opinion" seems to diagnose pes planus, with no explanation or 
logic for this inconsistency.  The Board, considering the factors 
discussed above and the relevant case law, finds that the July 
2003 VA examination is inadequate and will not be considered in 
the evaluation of the Veteran's claim.  See Stefl, 21 Vet. 
App. at 124; Hicks v. Brown, 8 Vet. App. 417, 422 (1995) 
(concluding that an inadequate medical evaluation frustrates 
judicial review).  Nonetheless, there remains sufficient 
independent medical evidence for the Board to properly evaluate 
the Veteran's claim.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

In an effort to support his service connection claim, the Veteran 
submitted an August 2004 statement from private chiropractor M. 
Pierce, Sr., D.C.  In this statement, Dr. Pierce reports the 
Veteran commencing treatment in October 2000 for numerous 
disorders, to include pain associated with bilateral pes planus.  
Dr. Pierce then indicated that the Veteran's complaints were 
consistent with pre-existing bilateral pes planus and opined that 
the disorder was likely "aggravated by the daily rigors of 
military service."  

Pursuant to the Board's development instructions, the Veteran was 
provided another VA examination in August 2008.  This examination 
report reflects the examiner's (i) documentation and 
consideration of the Veteran's account of symptomatology, (ii) 
review of service and post-service treatment records, (iii) 
performance of an appropriate examination, to include necessary 
tests, and (iv) the Veteran's diagnosis of bilateral pes planus.  
Based on the aforementioned information, the examiner opined that 
it was "at least as likely as not that [the Veteran's] current 
condition of pes planus...increased in disability above and beyond 
the nature progression".  In a December 2008 VA addendum 
opinion, the examiner provided another opinion that 

based on the examination findings as well as the 
previous [examination] report...the veteran's pes 
planus had progressed beyond the natural progression 
of the disease during service from June 1964 to 1965.

The VA examiner provided a favorable opinion that military 
service caused the Veteran's diagnosed bilateral pes planus to 
increase in severity beyond its natural progression.  He provided 
a rationale for the opinion.  Therefore, the Board finds the 
opinion to be very probative.  Consequently, service connection 
for bilateral pes planus is warranted.


ORDER

Service connection for bilateral pes planus is granted.  


REMAND

The Veteran presently seeks to establish service connection for a 
back disorder, to include as secondary to bilateral pes planus.  
Specifically, the Veteran maintains that his now service 
connected bilateral pes planus disorder caused his current lower 
back disorder.  See Notice of Disagreement, July 12, 2004.  A 
review of the medical evidence of record reflects that the 
Veteran has back pain which has been found by his chiropractor to 
be related to his bilateral pes planus.  See Statement/Opinion, 
M. Pierce, Sr., D.C., March 4, 2008, March 17, 2003, and August 
2, 2004.  As service connection can only be granted for a 
diagnosed disability (and not strictly for pain), the Board finds 
that a VA examination is necessary to determine if the Veteran 
has a current back disability due to service or due to the 
service-connected bilateral pes planus.  What complicates this 
case is the Veteran's report of sustaining a postservice injury 
to his back in October 2000 which involved a motor vehicle.  See 
July 2003 letter from Veteran's chiropractor.

Further, it does not appear that sufficient efforts were made to 
attempt to obtain relevant treatment records related to the 
Veteran's service connection claim for a lower back disorder, to 
include as secondary to bilateral pes planus.  Following the 
February 2009 issuance of a supplemental statement of the case 
(SSOC), the Veteran submitted additional private chiropractic 
treatment records.  The Board acknowledges that this does not 
definitively indicate the Veteran continues to receive regular 
lower back treatment at this facility; however, these records 
suggest that an additional request for records from this facility 
may produce relevant records, which may assist the Veteran in 
substantiating his claim.  Accordingly, VA has been sufficiently 
notified of the possible existence of relevant treatment records 
presently not of record, and VA should undertake efforts to 
assist the Veteran attempt to obtain these records.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and 
request that he indicate the dates and 
locations he received VA and/or private 
treatment for his lower back disorder, to 
include from private chiropractor M. Pierce, 
Sr., D.O. that are not already of record.  

The AMC/RO should then attempt to obtain any 
indicated VA and/or private treatment 
records, to include those from private 
chiropractor M. Pierce, Sr., D.O.  All 
development efforts should be in writing 
and associated with the claims folder.

2.  After the aforementioned development 
has been completed and all records, 
and/or the negative response(s), 
associated with the claims folder, the 
Veteran should be scheduled for a VA 
examination in connection with his service 
connection claim for a lower back disorder, 
to include as secondary to bilateral pes 
planus.  The claims folder should be made 
available to, and reviewed by, the examiner.  
The examiner should record the full history 
of the Veteran's disorder. 

The examiner should address the following:

a)  Identify all diagnosed disabilities of 
the back.

b)  State whether it is at least as likely as 
not (i.e. at least a 50 percent probability) 
that any diagnosed back disability is due to 
service, including any incident of service.

c)  If no diagnosed back disability is due to 
service, state whether it is at least as 
likely as not (i.e. at least a 50 percent 
probability) that a diagnosed back disability 
was caused by the service-connected bilateral 
pes planus.  

d)  If no diagnosed back disability is caused 
by the service-connected bilateral pes 
planus, state whether it is at least as 
likely as not (i.e. at least a 50 percent 
probability) that a diagnosed back disability 
was aggravated by the service-connected 
bilateral pes planus.  In other words did it 
cause a permanent increase in disability?


In providing the requested opinion, the 
examiner should specifically consider and 
address (i) the March 4, 2008, August 2, 
2004, and March 17, 2003 Statements/Opinions 
from private chiropractor, M. Pierce, Sr., 
D.O.  The examiner should also address the 
impact of the October 25, 2000 back injury 
which was caused by a recreational vehicle.  
See July 8, 2003 letter from Mark A Pierce, 
Sr., D.C. C.C.S.P.  

The requested opinions and rationale should 
be clearly stated.  If any studies are 
necessary, they should be performed and all 
findings reported in detail.

3.  The AMC/RO will then review the Veteran's 
claims file and ensure that the foregoing 
development action have been conducted and 
completed in full, and that no other 
notification or development action is 
required.  If further action is required, it 
should be undertaken prior to further claim 
adjudication.

4.  The AMC/RO will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC).  
The SSOC should take into consideration all 
evidence received since the February 2009 
SSOC.  Thereafter, an appropriate period of 
time should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


